Title: 1771. Novr. 5th. Tuesday.
From: Adams, John
To: 


       At Salem. Fine Weather. Deacon Thurston of Rowley came in last Night, a venerable old Man, with his snowy, hoary Locks. Kent and the Deacon soon clashed upon Religion.—Dont you think Sir, says the Deacon, We are here Probationers for Eternity?—No by no means says Kent. We are here Probationers for the next State and in the next We shall be Probationers for the next that is to follow, and so on thro as many States as there are Stars or Sands, to all Eternity. You have gone thro several States already before this, one in the Womb, and one in your fathers Loyns.—Ay, says the Deacon, Where do you get this— dont you believe the Scriptures.
       I put in my Oar—He made it Deacon out of the whole Cloth. It never existed out of his Imagination.
       Kent. I get it from Analogy.
       It is the delight of this Rents Heart to teaze a Minister or Deacon with his wild Conceits, about Religion.
      